Citation Nr: 0520856	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  99-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for postoperative chondromalacia of the right knee. 

2.  Entitlement to a disability rating in excess of 10 
percent for postoperative chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to 
January 1988.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Fort Harrison, Montana.  

The Board remanded the case to the RO in July 2000 for 
additional development.  After the veteran failed to appear 
to a scheduled VA examination in April 2001, the Board 
remanded the case again in August 2003.  The veteran failed 
to report to his second scheduled VA examination in April 
2004.  Therefore, the case is once again before the Board for 
review.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  The veteran's disability due to postoperative 
chondromalacia of the right knee is manifested by motion from 
zero degrees of extension to 115 degrees of flexion, 
subjective complaints of pain and instability, and no 
radiological evidence of arthritis.

3.  The veteran's disability due to postoperative 
chondromalacia of the left knee is manifested by motion from 
zero degrees of extension to 116 degrees of flexion, 
subjective complaints of pain and instability, and no 
radiological evidence of arthritis.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for postoperative chondromalacia of the right knee 
have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for postoperative chondromalacia of the left knee 
have not been met.  §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his right and 
left knee disabilities.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in February 1998, a statement of the case (SOC) issued 
in January 1999, supplemental statements of the case issued 
in March 2000, March 2002, and March 2005, as well as an 
August 2000 letter by the RO and a March 2004 letter by the 
Appeals Management Center (AMC).  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
letters by the RO and the AMC provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The AMC informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  In addition, the veteran's 
knees were examined for VA compensation purposes in May 1997 
and February 1999.  These examination reports appear adequate 
for rating purposes.  

The Board notes that the veteran failed to appear to VA 
examinations scheduled for April 2001 and April 2004.  It 
appears that the AMC's March 2004 letter notifying the 
veteran of his VA examination scheduled for April 2004 was 
returned as "NOT DELIVERABLE AS ADDRESSED, UNABLE TO 
FORWARD."  This letter was sent to the veteran's most recent 
address of record.  

In a VA Form 70-3443 (Address Information Request) dated 
October 2004, the U.S. Postmaster of Phoenix, Arizona was 
provided the veteran's most recent address of record and 
instructed to furnish VA with his new address, if available, 
or verify whether or not the address given was one at which 
mail for the veteran was currently being delivered.  The 
Postmaster returned this form to VA in November 2004 in which 
he checked the box for "mail is delivered to address 
given." 

The Board thus finds that the veteran has been properly 
notified of his scheduled VA examination.  The Court has 
held, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  In addition, even 
assuming for discussion purposes that the veteran had moved 
and does not currently reside at his most recent address of 
record, it is ultimately the veteran's responsibility to keep 
VA apprised of his whereabouts.  If he fails do so, it would 
be unreasonable to place a burden upon VA to turn up heaven 
and earth in an attempt to secure further response from the 
claimant.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The record shows that the veteran was treated for bilateral 
knee pain while on active duty.  He underwent a left lateral 
retinacular release in 1984 and a right lateral retinacular 
release in 1987.  As a result, in an August 1988 rating 
decision, the RO granted service connection and assigned a 10 
percent disability rating for bilateral patellar 
chondromalacia, status postoperative retinacular release. 

In January 1997, the veteran filed a claim for increased 
compensation benefits.  In a February 1998 rating decision, 
the RO denied the veteran's claim.  The veteran appealed that 
decision.  In a March 2000 decision, however, the RO assigned 
a separate 10 percent rating for each knee effective from 
January 3, 1997.  Therefore, two issues are before the Board 
on appeal: (1) entitlement to a disability rating in excess 
of 10 percent for postoperative chondromalacia of the right 
knee; and (2) entitlement to a disability rating in excess of 
10 percent for postoperative chondromalacia of the left knee.

A.  Factual Background

At a VA examination in May 1997, the veteran reported that 
his knees were worse since his surgeries.  He stated that his 
knees were manifested by pain as well as stiffness in cold 
and stormy weather.  He indicated that pain was aggravated by 
prolonged sitting, climbing stairs, and standing for more 
than 30 minutes.  He reported that pain was relieved by rest.  
He denied swelling and indicated that he took Motrin and 
Ketoprofen for pain.  

On physical examination, neither knee showed any evidence of 
swelling, erythema, warmth, or tenderness.  There was also no 
evidence of any deformity, effusion, or muscle wasting around 
the knee joints.  He was able to move both knees from zero 
degrees of extension to 140 degrees of flexion, with no 
subjective or objective evidence of pain.  A small scar 
measuring 1 inch by 4 mm was observed over the right knee, 
with no keloid or hypertrophic formation.  X-rays of the 
knees revealed that the joint spaces were well maintained, 
with no radiographic evidence of any fracture, dislocation, 
joint effusion, or interarticular calcification.  The 
examiner diagnosed the veteran with post-traumatic injury to 
both knees, status post surgery, now with bilateral 
arthralgia of both knees.  The examiner noted that there was 
no restriction of movement of the knee joints and no 
subjective or objective evidence of pain of movement of 
either knee. 

The veteran received VA outpatient treatment for his knee 
disabilities on several occasions in 1998.  A July 1998 
report noted the veteran's complaints of bilateral knee pain.  
He stated that, "I've been driving truck for a year and a 
half and they're crammed in one position for 14 hours."  He 
indicated that he had been treating the pain with aspirin or 
Tylenol, which did not help a whole lot.  He also reported 
that both knees had given-out on him several times.  When 
seen five days later, the veteran indicated that arthritis 
had been present in both knees since the early 1980's, 
although the clinician noted that arthritis was not 
objectively shown.  It was also noted that both knees 
demonstrated satisfactory range of motion.  

A September 1998 report noted the veteran's complaints that 
his knees were getting worse because he had been on his feet 
a lot more and climbing ladders.  He stated that driving 
truck and heavy pulling also caused increased pain.  He 
denied swelling but reported pain at night if active during 
the day.  He also reported clicking under the patella.  A 
physical examination of the knees revealed mild effusion, 
significant tenderness at the patellofemoral joints, and a 
positive apprehension test at both patellas.  However, both 
ligaments were intact with no major joint line tenderness.  
It was noted that X-rays were not available.  The diagnostic 
impression was patella malalignment of the knees with 
moderately symptomatic patellofemoral pain, complicated by 
previous surgeries and worsened by planovalgus feet.  The 
veteran was provided with orthotics.

In October 1998, the veteran was seen for a follow-up 
evaluation for his severely symptomatic patellofemoral pain 
with malalignment.  The veteran reported that he was doing 
better with much less pain since being fitted for orthotics 
two to three weeks prior.  Objectively, the veteran appeared 
much more comfortable.  His knees had no effusions and less 
apprehension.  X-rays of the knees were normal.  A CT scan of 
the patella revealed a normal alignment in status mode (zero 
degrees and 30 degrees resting), but obvious mild subluxation 
and tilt in zero degrees isometric contraction mode 
bilaterally.  The diagnostic impression was improved 
patellofemoral pain with orthotics, still in need of 
patellofemoral rehabilitation and trial of taping.  

The veteran underwent physical therapy at Healthsound in 
September 1998.  At that time, the veteran reported that he 
worked as a truck driver in which he would sit for 22 hours a 
day.  He reported having a sharp, stabbing pain located on 
the superior edge of the patella and along the lateral border 
of the patella.  He indicated that pain would occasionally 
reach level 7 on a pain scale from 1 to 10.  In addition, he 
also reported a constant dull, aching pain.  He reported 
episodes in which his knees would lock up and give out.  He 
indicated that Motrin took some of the pain away but that the 
ache never went away.  

Objectively, the veteran moved with a slow, antalgic gait 
with no assistive device.  His right knee demonstrated motion 
from zero degrees of extension to 115 degrees of flexion, 
while his left knee demonstrated zero degrees of extension to 
116 degrees of flexion.  Strength for both knees was 5/5 with 
flexion and 4+/5 with extension.  Hoffmann and anterior 
drawer testing were negative.  Varus and valgus stress 
testing were also negative.  Grinding was noted on the right 
knee but not the left.  The diagnosis was bilateral patellar 
malalignment. 

The veteran was afforded another VA examination in February 
2002 to evaluate the severity of his knee disabilities.  At 
that time, the veteran reported a constant ache in his knees 
during the day and leg cramps at night.  He indicated that he 
was unable to walk any distance without having some pain in 
his knees, but that the pain stopped when sitting.  He stated 
that he could not stand for any length of time and that he 
experienced increased discomfort after one flight of stairs.  
He said he could drive as long as he did not have to brake or 
use a clutch frequently.  He explained that he had worked as 
a truck driver for two years but stopped because of knee 
pain, and that he was able to do his current job in a sitting 
position.  

A physical examination revealed that the veteran moved fairly 
easily and walked with a flat-footed gait.  His right knee 
measured 37 cm in circumference and his left knee measured 
36.5 cm.  No effusion was present in either knee joint.  He 
was able to move his right knee from zero to 130 degrees and 
his left knee from zero to 140 degrees.  No crepitation was 
palpable in either knee.  There was also no tenderness at the 
lateral or medial joint space in either knee.  McMurray and 
drawer testing were negative bilaterally.  Slight subpatellar 
pain was present in both knees with pressure.  Reflexes in 
both ankles and knees were active and equal.  X-rays revealed 
that the bones and joint spaces of both knees appeared normal 
for his age, with no significant degenerative changes, 
fracture, or effusion identified.  The diagnostic impression 
included status post arthroscopic surgery with lateral 
release operation of the knees and history of bilateral 
chondromalacia. 

B.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

The veteran's right and left knee disabilities have been 
evaluated as 10 percent disabling under Diagnostic Code (DC) 
5260, for limitation of flexion of the knee.  This code 
provides that flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a 
zero percent (noncompensable) rating.  38 C.F.R. § 4.71a, DC 
5260.

The Board will also consider DC 5261, which pertains to 
limitation of extension of the knee.  This code provides that 
extension limited to 45 degrees warrants a 50 percent rating; 
extension limited to 30 degrees warrants a 40 percent rating; 
extension limited to 20 degrees warrants a 30 percent rating; 
extension limited to 15 degrees warrants a 20 percent rating; 
extension limited to 10 degrees warrants a 10 percent rating; 
extension limited to 5 degrees warrants a zero percent 
(noncompensable) rating.  38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the veteran's right and left knee 
disabilities have been correctly evaluated as 10 percent 
disabling.  The veteran was able to move his right knee from 
zero to 140 degrees in May 1998, from zero to 115 degrees in 
September 1998, and from zero to 130 degrees in February 
2002.  He was able to move his left knee from zero to 140 
degrees in May 1998, from zero to 116 degrees in September 
1998, and from zero to 140 degrees in February 2002.  The 
Board notes that these findings do not even meet the criteria 
for a compensable rating under DC 5260 or DC 5261.  It 
therefore appears that the RO assigned a 10 percent rating 
for each knee based on the veteran's complaints of pain.  
However, there is simply no basis to assign a rating in 
excess of 10 percent for either knee disability due to 
limitation of motion.

The Board also points out that, in a precedent opinion, the 
VA General Counsel held that separate ratings may be assigned 
under DC 5260 and DC 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  However, since the 
veteran has been able to fully extend both knees to zero 
degrees, separate ratings are not warranted for limitation of 
extension and limitation of flexion of either knee.

For these reasons, the Board also finds that an evaluation 
higher than 10 percent is not warranted for either knee 
disability on the basis of functional loss due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  The evidence shows 
that the veteran clearly suffers from pain in both knees.  
However, a VA examiner in May 1997 noted that there was no 
subjective or objective evidence of pain on motion of either 
knee.  In addition, the veteran does not require the use of a 
brace or an assistive device to walk.  In any event, the 
Board notes that any functional loss due to pain has been 
fully compensated in the currently assigned 10 percent 
ratings.  Accordingly, the provisions of 38 C.F.R.    §§ 
4.40, 4.45, 4.49 provide no basis for an evaluation in excess 
of 10 percent for either knee disability. 

The Board notes that the VA General Counsel held that 
separate ratings may be assigned under DC 5257 for 
instability and DC 5003 for arthritis.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  In this case, however, no objective 
evidence shows that arthritis is present in either knee.  
Although the veteran told a VA clinician in July 1998 that 
arthritis had been present in his knees since the early 
1980's, X-rays performed in May 1997, October 1998, and 
February 2002 revealed no evidence of arthritis.  Hence, 
separate ratings for instability and arthritis are not 
warranted.  

The Board has also considered whether a higher rating for 
either knee is warranted under DC 5257.  Under this code 
provision, a slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R.       § 
4.71a, DC 5257.

In this case, however, no evidence demonstrates that either 
knee is manifested by recurrent subluxation or lateral 
instability.  A September 1998 VA outpatient treatment record 
noted that both ligaments were intact.  A CT scan performed 
in October 1998 also revealed only mild subluxation of the 
knees.  Further, recurrent subluxation of the knees has not 
been demonstrated by the medical evidence of record.  
Moreover, McMurray and drawer testing in February 2002 were 
both negative.  Thus, a disability rating is not warranted 
for either knee disability under DC 5257.  

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's right and left knee disabilities.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b).  Hence, 
the appeal is denied.

C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the evidence does not show that either knee 
disability has independently caused marked interference with 
employment or has required hospitalizations.  The Board has 
considered the veteran's statements that he recently had to 
quit his job as a truck driver because of bilateral knee 
pain.  At his February 1999 VA examination report, however, 
he indicated that he was working full time as an electronics 
technician.  Thus, marked interference with employment has 
not been shown.  In any event, even if the veteran's knee 
disabilities impact his ability to work, such impairment has 
already been contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for postoperative chondromalacia of the right knee 
is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for postoperative chondromalacia of the left knee 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


